                  Case 19-13011-LMI              Doc 66       Filed 11/17/20        Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

IN RE:                                                          PROCEEDINGS UNDER CHAPTER 13
HUGO ESTEBAN GIL                                                CASE NO.: 19-13011-BKC-LMI
JENNY GIL
                               DEBTOR(S) /

        MOTION TO APPROVE VA BENEFIT SETTLEMENT AND AUTHORIZE
                       DISBURSEMENT TO DEBTOR
    COMES NOW, the Debtor(s), Hugo Esteban Gil and Jenny Gil, by and through the
undersigned counsel and files this Motion to Approve VA Benefit Settlement and Authorize
Disbursement to Debtor, and as grounds thereof state as follows:
    1. On March 7, 2019, Debtors filed for Chapter 13 bankruptcy relief.
    2. The debtor’s VA benefits have settled the claims and the debtor will receive net proceeds
         in the total amount of $5,513.64 attached hereto as “Exhibit A”.
    3. The settlement funds are eligible for Fla. Stat. Ann. § 222.21(2) ~Retirement, profit-
         sharing, stock bonus plans, annuities qualified under IRS 1986-100% exemption.
    WHEREFORE, the Debtor(s), Hugo Esteban Gil and Jenny Gil, respectfully requests that this
Court grants this Motion to VA Benefit Settlement and Authorize Disbursement to Debtor and for
any such other and further relief as this Court may deem just and equitable under the
circumstances.
         I Hereby Certify that I am admitted to the Bar of the United States District Court for the Southern District
Court for the Southern District of Florida and I am in compliance with the additional qualifications to practice in the
Court set forth in Local Rule 2090-1 (A).


                                             Respectfully submitted,
                                             Law Offices of Patrick L Cordero, Esq.
                                             Attorney for Debtor
                                             7333 Coral Way
                                             Miami, Florida 33155
                                             Tel: (305) 445-4855
                                                 /s/ (FILED ECF)               (The Debtor's Attorney)
                                             Patrick L. Cordero, Esq., FL Bar No. 801992
